DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 March 2020, 17 September 2020 (Three IDS), 09 October 2020, 04 January 2021, and 07 May 2021 (two IDS), were filed prior to the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, line 3: “the degree of warping of the substrate.” should read -- the degree of warping of the substrate, --
Claim 5, line 4: “the substrate is in contact with the fluid” should read -- the substrate is in contact with the fluid. -- 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,264,257. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
both instant application 16/818,469 and US 11,264,257 claim same invention. The instant application further claims "a controller for controlling a movement of the magnetic field forming part and the substrate chuck".  While the patented claims are silent upon a controller, a controller is understood equipment as the device would not work with an uncontrolled magnetic field and chuck. For example, see Fig. 7 of the conflicting patent. The operation of a self-assembling semiconductor light-emitting diode device is understood to require a precise control  using a control device in moving a magnetic field forming part and a substrate holding chuck.  Therefore, even though the patented claims may be silent on a controller, the feature is at least obvious, if not implicit to the patented invention. 

Note: the limitations of both sets of claims are listed with the conflicting portions have been italicized. 
Application 16/818,469
US 11,264,257
1. A device for self-assembling semiconductor light-emitting diodes, the device comprising: an assembly chamber having a space for accommodating a fluid; a magnetic field forming part having at least one magnet for applying a magnetic force to the semiconductor light-emitting diodes dispersed in the fluid and a moving part for changing positions of the at least one magnet so that the semiconductor light-emitting diodes move in the fluid; a substrate chuck having a substrate support part configured to support a substrate, and a vertical moving part for lowering the substrate so that one surface of the substrate is in contact with the fluid in a state in which the substrate is supported by the substrate support part; and a controller for controlling a movement of the magnetic field forming part and the substrate chuck, wherein the controller controls a depth at which the substrate is submerged in the fluid based on a degree of warping of the substrate.

1. A device for self-assembling semiconductor light-emitting diodes, the device comprising: an assembly chamber having a space for accommodating a fluid; a magnetic field forming part having at least one magnet for applying a magnetic force to the semiconductor light-emitting diodes dispersed in the fluid and a moving part for changing positions of the at least one magnet so that the semiconductor light-emitting diodes move in the fluid; and a substrate chuck having a substrate support part configured to support a substrate, and a vertical moving part for lowering the substrate so that one surface of the substrate is in contact with the fluid in a state in which the substrate is supported by the substrate support part, wherein the vertical moving part provided at the substrate chuck lowers the substrate onto the fluid so that a force of buoyancy by the fluid is applied to the substrate.
2. The device for self-assembling semiconductor light-emitting diodes of claim 1, wherein the moving part is a horizontal moving part to change the positions of the at least one magnet along a horizontal direction of the assembly chamber.

2. The device for self-assembling semiconductor light-emitting diodes of claim 1, wherein the moving part is a horizontal moving part to change the positions of the at least one magnet along a horizontal direction of the assembly chamber.
3. The device for self-assembling semiconductor light-emitting diodes of claim 1, wherein the substrate includes an assembly electrode, and wherein the substrate chuck further includes an electrode connection part for applying power to the assembly electrode to generate an electric field so that the semiconductor light-emitting diodes are placed at predetermined positions of the substrate in a process of moving the semiconductor light-emitting diodes by a position change of the at least one magnet.
3. The device for self-assembling semiconductor light-emitting diodes of claim 1, wherein the substrate includes an assembly electrode, and wherein the substrate chuck further includes an electrode connection part for applying power to the assembly electrode to generate an electric field so that the semiconductor light-emitting diodes are placed at predetermined positions of the substrate in a process of moving the semiconductor light-emitting diodes by a position change of the at least one magnet.
15. A device for self-assembling semiconductor light-emitting diodes to a substrate, the device comprising: an assembly chamber having a space for accommodating a fluid; at least one magnet configured to apply a magnetic force to the semiconductor light-emitting diodes dispersed in the fluid; a substrate support configured to support the substrate having an assembly electrode; a vertical mover configured to lower the substrate support so that one surface of the substrate is in contact with the fluid in a state in which the substrate is supported by the substrate support; and a controller configured to control a movement of the at least one magnet and the substrate support, wherein the controller controls a depth at which the substrate is submerged in the fluid.
(see Claim 1) 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 1, lines 12-13: “a controller for controlling a movement of the magnetic field forming part and the substrate chuck,”
Claim 6, lines 2-3: “wherein the substrate chuck includes a rotating part for rotating the substrate support part,”

Note: in (a), “a movement of the magnetic field forming part” recited without reciting sufficient structure to perform the recited function.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “along one direction” renders claim indefinite because it is unclear what the recited “one direction” is. Claim 7, lines 6-7 deemed to read as the lowering of the substrate is done by driving “the rotating part such that areas of the assembly surface sequentially comes in contact with the fluid”, and in claim 10, lines 3-4, the raising is done by “the vertical moving part and the rotating part such that the assembly surface is sequentially separated from the fluid”. If the substrate is rotating, what is the “one direction”. Specification fails to provide an adequate written description of “one direction”.  

Claim 8 depends on claim 7. Therefore, claims 7-8 and 11-12 are rejected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-8, 13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Karlicek (US 20160111408) in view of Arnold (US 20110179640) and further in view of Huang (US 20140241845).
Regarding claims 1 and 15, Karlicek teaches, 
[AltContent: textbox (fluid)][AltContent: arrow][AltContent: textbox (magnet)][AltContent: arrow]
    PNG
    media_image1.png
    587
    514
    media_image1.png
    Greyscale

Modified Figs 1 and 2, Karlicek.
A device for self-assembling semiconductor light-emitting diodes (apparatus 1 for assembling LED dies, see Fig. 1 above), the device comprising:
an assembly chamber (container 4, Fig. 1) having a space for accommodating a fluid (a container 4 for storing fluid, para. [0012]); 
a magnetic field forming part (magnetic roller 10) having at least one magnet (array of magnets 19) for applying a magnetic force to the semiconductor light-emitting diodes dispersed in the fluid (magnet 9 is activated causing LED dies 2 to temporarily sink toward the bottom of container 4, para. [0018]) and a moving part for changing positions of the at least one magnet so that the semiconductor light-emitting diodes move in the fluid (once at or near the bottom of container 4, magnet 9 is deactivated and dies 2, which are buoyant, assume the proper top/bottom orientation as they rise and resurface onto top surface 3, para. [0018]); 
Karlicek does not teach a substrate chuck having a substrate support part configured to support a substrate. However, Arnold taches an apparatus and a method of magnetic self-assembly including angular orientation of a substrate in which,
[AltContent: textbox (vertical moving part)][AltContent: arrow]
    PNG
    media_image2.png
    540
    741
    media_image2.png
    Greyscale

Modified Fig. 5 Arnold. 
a substrate chuck (micropositioner, see Fig. 5, para. [0059]) having a substrate support part configured to support a substrate (substrate, Fig. 5), and a vertical moving part (substrate with its face down is lowered into the glass vial, see modified Fig. 5 Arnold above, para. [0059]) for lowering the substrate so that one surface of the substrate is in contact with the fluid in a state in which the substrate is supported by the substrate support part (see Fig. 5). 

Therefore, in view of the teachings of Arnold, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the self-assembling device by replacing the substrate feeder 7 of Karlicek with a micropositioner having a platform to support the substrate as taught in para. [0058-0059] of Arnold so that it enables to support a substrate and to move the substrate to a desired depth to submerge in a fluid during the self-assembling of electronic components. 
Modified Karlicek does not teach a controller for controlling a movement of the magnetic field forming part and the substrate chuck. However, Huang teaches an apparatus and method of batch assembly having a plurality of spring units, a plurality of handling units, and a control unit for aligning an array of devices such as silicon-based light-emitting diodes or sapphire based LEDs [para. 0053] with a plurality of handling units and attaching the array of devices onto the handling units in which,
[AltContent: textbox (control unit)][AltContent: arrow][AltContent: textbox (substrate)]
    PNG
    media_image3.png
    356
    797
    media_image3.png
    Greyscale

	Modified Fig. 5A Huang. 
a controller (control unit 4, see Figs. 1-3 and 5A, para. [0055]) for controlling a movement of the magnetic field forming part and the substrate chuck (motion controller includes a first motion controller 51, a second motion controller 52 and a third motion controller 53, which may function under the control of the control unit 4, para. [0055]), 
wherein the controller controls a depth at which the substrate is submerged in the fluid based on a degree of warping of the substrate.
Huang teaches in para [0055] first motion controller 51, the second motion controller 52, and the third motion controller 53 may provide a force to lift up at least one of the spring units 1 or the handling units 3 and in [0057], the control unit 4 may provide electrical and/or mechanical and/or chemical functions, in which one of ordinary skill in the art would have thought that using a control device 4 would enable a substrate support to move in a vertical direction and to control a depth at which the substrate is submerged in a fluid.  Therefore, in view of the teachings of Huang, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the self-assembling device to control the substrate holder micropositioner having a chuck platform as taught in para. [0055-0057] of Huang so that it enables to move the substrate to a desired direction and to control a depth of the substrate to be submerged in the fluid during the self-assembling of semiconductor light-emitting diodes. 

Regarding claims 2, 13 and 17-18, Karlicek further teaches, 
[Claims 2 and 17] wherein the moving part is a horizontal moving part (see substrate 7 and magnet 19, Fig. 1) to change the positions of the at least one magnet along a horizontal direction of the assembly chamber.

[Claims 13 and 18] wherein a force of buoyancy applied to the substrate (buoyant layer 23, para. [0027-0028]) by the fluid increases with an increase in the depth at which the substrate is submerged in the fluid. 

Regarding claims 5-8, Arnold further teaches an apparatus and a method of magnetic self-assembly including angular orientation of a substrate in which,
[Claim 5] wherein the controller lowers the substrate such that an assembly surface of the substrate is in contact with the fluid, and then further lowers the substrate in a state in which the assembly surface of the substrate is in contact with the fluid (substrate with its face down is lowered into the glass vial, the substrate is lowered via a micropositioner, see Fig. 5 and para. [0059])

[Claim 6] wherein the substrate chuck includes a rotating part for rotating the substrate support part, and wherein the controller further drives the vertical moving part and the rotating part such that the assembly surface of the substrate is obliquely in contact with the fluid when lowering the substrate such that the assembly surface of the substrate is in contact with the fluid ([A]lthough the substrate is shown inverted so as to have the contact surface facing down, the substrate can be at an angle such that the contact surface faces downward at an angle other than horizontal, or the contact face can also face up, either flat or at an angle, para. [0059]).

[Claim 7] wherein the controller: controls the vertical moving part to lower the substrate until one end of the assembly surface is in contact with the fluid in a state in which the assembly surface of the substrate is obliquely disposed to a surface of the fluid, and controls the rotating part such that areas of the assembly surface sequentially comes in contact with the fluid along one direction after one end of the assembly surface comes in to initial contact with the fluid (see para. [0059]).

[Claim 8] wherein the controller controls the vertical moving part to further lower the substrate into the fluid after the entire assembly surface comes in contact with the fluid (substrate is lowered via a micropositioner, Fig. 5).
Therefore, in view of the teachings of Arnold, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the self-assembling device and to replace the roller taught by Karlicek with micropositioner as taught in para. [0059] of Arnold so that it enables a substrate to lower with its face down and the substrate can be lowered at an angle such that the contact surface faces downward at an angle other than horizontal or a controller that enables the micropositioner to position a substrate at any desired level in the fluid. 

Claim(s) 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Karlicek in view of Huang as applied to claim 1 above, and further in view of Ito (US 7466531). 
Regarding claims 3 and 19, Karlicek further teaches, 
wherein the substrate includes an assembly electrode (forming an electrical and mechanical connection between dies 2 and substrate 7, para. [0021]). 
Modified Karlicek does not teach a substrate chuck includes an electrode connection part for applying power to the assembly electrode. However, Ito teaches a substrate holding system including a substrate attracting portion or a chuck configured to support the substrate, a protrusion for the electrostatic attraction in which, 
wherein the substrate chuck further includes an electrode connection part (protrusions 303, Fig. 6, col. 6, line 46) for applying power to the assembly electrode (substrate attracting portion/chuck 301, having at least an electrostatic attracting mechanism, is provided with electrodes 302, which are arrayed in a stripe-like fashion, as shown in FIG. 5, and also, means for applying a voltage to each electrode is provided, col. 6, lines 40-45) to generate an electric field so that the semiconductor light-emitting diodes are placed at predetermined positions of the substrate in a process of moving the semiconductor light-emitting diodes by a position change of the at least one magnet.
Therefore, in view of the teachings of Ito, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the self-assembling device to replace the substrate feeder 7 of Karlicek with a substrate chuck having an electrode connection part for applying power as taught by Ito in Fig. 6 so that it enables to  generate electric field that attracts the light-emitting diodes to place in predetermined positions on the substrate.

Claim(s) 4, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karlicek in view of Huang as applied to claim 1 above, and further in view of Chul (JP2009295982, one of the references submitted with 17 September 2020 IDS). 
Regarding claims 4, 14, 16 and 20, Karlicek does not teach a displacement sensor for sensing the degree of warping of the substrate or the degree of warping of the substrate is based on a weight of the substrate. However, Chul teaches an apparatus for manufacturing an integrated circuit device having a transfer stage for subsequent processing in which, 
[Claims 4 and 20] further comprising: a displacement sensor for sensing the degree of warping of the substrate (sensor 19 is used to sense whether there is a part of the substrate 10 that is bent by dipping, Fig. 1, para. [0058]) wherein the controller controls the depth at which the substrate is submerged in the fluid based on the sensed degree of warping of the substrate by the displacement sensor.

[Claims 14 and 16] wherein the degree of warping of the substrate is based on a weight of the substrate (in the case of a glass substrate having a large area, a serious bending situation may occur, para. [0003]).
Therefore, in view of the teachings of Chul, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the self-assembling device and to add a displacement sensor to sense whether there is a part of the substrate 10 that is bent so that it enables to determine the degree of warping while submerging into the fluid.  

  
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the nonstatutory double patenting rejections set forth in this Office action.
Claims 10-12 would be allowable as they inherit all limitations of the claim 9.

The following is an examiner’s statement of reasons for allowance:
Claim 9 would be allowable for disclosing a device for self-assembling semiconductor light-emitting diodes in which, after the semiconductor light-emitting diodes are placed at predetermined positions of the substrate, the controller further raises the substrate such that the assembly surface of the substrate is separated from the fluid after the substrate is raised up to a predetermined height.

Prior art of record Karlicek does not teach a substrate chuck or raising the substrate driving by a vertical moving part and a rotating part such that the assembly surface of the substrate is obliquely separated from the fluid. Prior art of record Hunag is silent on a vertical moving part and a rotating part such that the assembly surface of the substrate is obliquely in contact with the fluid when lowering the substrate. Though prior art of record Arnold teaches a micropositioner having a substrate attached to it and is lowered into the liquid by its face down in a glass vial, Arnold fails to teach after the semiconductor light-emitting diodes are placed at predetermined positions of the substrate, the controller further raises the substrate such that the assembly surface of the substrate is separated from the fluid after the substrate is raised up to a predetermined height. Prior art of record Ito is silent on a self-assembling of a device accommodated in a fluid. Therefore, claim 9 would be allowable and claims 10-12 would be allowable as they inherit all limitations of the claim 9. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Mayer (US 20020005294) teaches electro-fluidic assembly process for integration of an electronic device or component onto a substrate which comprises: disposing components within a carrier fluid; attracting the components to an alignment sites on the substrate by means of electrophoresis or dielectrophoresis.
Prior art of record Huber (US 20070087472) teaches fluidic assembly method includes dispersing a number of functional blocks having at least one element and a patterned magnetic film.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                 

/PETER DUNGBA VO/
Supervisory Patent Examiner of Art Unit 3729